DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 5, 8 – 9, 11 – 13, 16 – 17 and 19 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 9 and 17 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving information representing duration of time spent by an entity (user, person, volunteer) to perform an activity, representing the duration in hourly units (applicant labeled the hourly units as tokens), and associating the total tokens with the particular profile (user, person, volunteer) and have the earned tokens available to the particular profile (user, person, volunteer), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device (computing system) receiving information from a second device (secondary device) and primary device performing mathematical to represent the duration in units labeled as tokens, associating the calculated token with the particular profile that performed the activity, and storing the calculated tokens in a database. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of computing system receiving information from (remote device) and computing system performing mathematical to represent the duration in units labeled as tokens, associating the calculated token with the particular profile that performed the activity, and storing the calculated tokens in a database. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 3 and 19, these claims recite limitations that further define the same abstract idea of receiving information associated with performance of activity at a specific facility. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 4-5, 12-13 and 20, these claims recite limitations that further define the same abstract idea of receiving charitable donation from a donor, and performing mathematical calculations to represent the received donation in amount of tokens (hours), said received donation is equivalent to, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
As for dependent claim 8, these claims recite limitations that further define the same abstract idea of transmitting the token to a user device associated with the particular profile. These claims do not contain any further additional elements per step 2A, prong 2. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here)). 
Therefore, they are considered patent ineligible for the reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 8 – 13 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. US Publication 2015/0154667 in view of Feanny US Publication 2006/0265295.

Regarding claims 1, 4, 9, 12, 17 and 20, Hicks teaches system and method for charitable giving. Hicks teaches collecting donation activity information of the user; scoring the donation activity information of the user; and determining via the influence engine a donor influence rating as a function of the scored donation activity information [Hicks, 0009] comprising: 
receiving a monetary sponsorship from a second profile, wherein the monetary sponsorship is received with an indication to associate the monetary sponsorship with the performance of the activity (Hicks, granting a donor user electronic access to a giving account that the system associates with the donor user. Receiving a donation request from the user to generate a donation to a user selected charity from a variety of charities, the donation providing a donation value of at least a portion of the plurality of donation funds within the giving account) [Hicks, 0041, 0041]; 
Hicks does not explicitly teach monitoring and reporting charitable work. However, Hicks teaches giving platform managing accounting for taxable benefits, in the event the user giving the gift or recipient is eligible for tax benefits for the donation. Feanny teaches system and method for monitoring, recording and reporting work-hour of medical residents (e.g. a volunteer). 
(In para 0032 of their disclosure, applicant recites, the platform may generate a token for each hour of volunteering service provided by a user. For instance, when a user of the platform contributes five hours of volunteering services at an event, the platform may generate and provide five tokens to the user (e.g., associate five tokens with the user's profile). 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Hicks by adopting teachings of Feanny to enable the donor make donation in the form of manual labor by third parties.
Hicks in view of Feanny teaches system and method comprising:
a database configured to store a plurality of profiles (Feanny, assignment and logging time on  duty. This flow chart delineates activation of the proposed invention. Specifically, the flow chart describes how programs distribute transponders, how they are assigned to residents and how the receivers enter the data into the database for each teaching facility) [Feanny, 0114]; 
a computing system, wherein the computing system is configured for: 
receiving, at a computing system, information that indicates a performance of an activity, wherein the information specifies a duration of the performance of the activity (Feanny, receiver at portal detects signal from transponder when in range which is propagated to a computer, and entered into a database; after resident (e.g. volunteer exits the facility; exit indication is propagated to the computer; said computer calculates the cumulative time (duration) and entered into the database [Feanny, Fig. 2, Fig. 3 and associated disclosure]; 
based on the information, determining a particular profile of a plurality of profiles associated with the performance of the activity (Feanny, The cumulative time spent for each specific identifier representing a specific transponder representing a specific resident is calculated by the computer on a continual and perpetual basis and entered into the database; weekly and monthly reports are generated by the database for each responder (e.g. mobile device associated with the volunteer) ) [Feanny, Fig. 3, Fig. 4 and associated disclosure]; 
(In para 0032 of their disclosure, applicant recites, the platform may generate a token for each hour of volunteering service provided by a user. For instance, when a user of the platform contributes five hours of volunteering services at an event, the platform may generate and provide five tokens to the user (e.g., associate five tokens with the user's profile), Therefore, Feanny teaches:
generating a token to represent the performance of the activity such that a value of the token depends on the duration of the performance of the activity (Feanny, after resident (e.g. volunteer’s duties are complete, data is received at the computer. The computer calculates the cumulative time, and this number (representing the cumulative time spent on duty at the specific facility) is entered into the database) [Feanny, Fig. 3 and associated disclosure] further comprising generating the token such that the value of the token further depends on the monetary sponsorship received from the second profile and such that the token includes a representation corresponding to the second profile (Feanny, after resident (e.g. volunteer’s duties are complete, data is received at the computer. The computer calculates the cumulative time, and this number (representing the cumulative time spent on duty at the specific facility) is entered into the database) [Feanny, Fig. 3 and associated disclosure]; and 
associating the token with the particular profile along with an alert that indicates that the token is available (Feanny, weekly and monthly reports of each resident (e.g. volunteer) are electronically mailed to the appropriate authorized recipient) [Feanny, Fig. 4 and associated disclosure].

Regarding claims 2, 10 and 18, Hicks in view of Feanny teaches system and method, wherein receiving information that indicates the performance of the activity comprises receiving sensor data from a mobile computing device associated with the particular profile that indicates the performance of the activity, wherein the sensor data includes movement and duration information (Feanny, receiver at portal detects signal from transponder when in range which is propagated to a computer, and entered into a database; after resident (e.g. volunteer exits the facility; exit indication is propagated to the computer; said computer calculates the cumulative time (duration) and entered into the database [Feanny, Fig. 2, Fig. 3 and associated disclosure].

Regarding claims 3 and 19, Hicks in view of Feanny teaches system and method, The method of claim 1, wherein receiving information that indicates the performance of the activity comprises receiving the information from a second computing system associated with facilitating the activity (Feanny, receiver at portal (second computer system) detects signal from transponder when in range which is propagated to a computer, and entered into a database; after resident (e.g. volunteer exits the facility; exit indication is propagated to the computer; said computer calculates the cumulative time (duration) and entered into the database [Feanny, Fig. 2, Fig. 3 and associated disclosure].

Regarding claims 5 and 13, Hicks in view of Feanny teaches system and method, The method of claim 1, further comprising: 
receiving a monetary donation from a third profile (e.g. another donor), wherein the monetary donation is received with an indication to associate the monetary donation with the performance of the activity (Hicks, granting a donor user electronic access to a giving account that the system associates with the donor user. Receiving a donation request from the user to generate a donation to a user selected charity from a variety of charities, the donation providing a donation value of at least a portion of the plurality of donation funds within the giving account) [Hicks, 0041, 0041]; and 
wherein generating the token to represent the performance of the activity such that the value of the token depends on the duration of the performance of the activity further comprises generating the token such that the value of the token further depends on the monetary donation received from the third profile (Feanny, after resident (e.g. volunteer’s duties are complete, data is received at the computer. The computer calculates the cumulative time, and this number (representing the cumulative time spent on duty at the specific facility) is entered into the database) [Feanny, Fig. 3 and associated disclosure].

Regarding claims 8 and 16, Hicks in view of Feanny teaches system and method, The method of claim 1, wherein associating the token with the particular profile along with the alert that indicates that the token is available comprises transmitting the token to a mobile application associated with the particular profile (Feanny, weekly and monthly reports of each resident (e.g. volunteer) are electronically mailed to the appropriate authorized recipient) [Feanny, Fig. 4 and associated disclosure].

Regarding claim 11, Hicks in view of Feanny teaches system and method, The system of claim 10, wherein the computing system is further configured to: 
determine a location of the mobile computing device in response to receiving the sensor data from the mobile computing device to confirm that the mobile computing device was at a location of the activity (Feanny, by placing receivers in the doorways of clinical and training locations, those receivers are activated only while the resident is physically within the building in which the receiver is located) [Feanny, 0062].

Claims 6 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. US Publication 2015/0154667 in view of Feanny US Publication 2006/0265295 and an email from Habitat For Humanity.

Regarding claims 6 and 14, Hicks in view of Hicks in view of Feanny does not explicitly teach providing alert to users (e.g. volunteers) when there is a volunteer opportunity. However, Habitat-For-Humanity teaches system and method for providing alerts to user when there is a volunteer opportunity (Habitat-For-Humanity, Currently registration is full for the event. However, if you sign up and are listed on the waitlist, you will be immediately notified if a registered volunteer has cancelled).
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Hicks in view of Feanny by adopting teachings of Habitat-For-Humanity to automate the solicitation of volunteers.
Hicks in view of Feanny and Habitat-For-Humanity teaches system and method further comprising: 
obtaining, at the computing system, an indication of a set of activities, wherein the indication includes parameters specifying time, location, and skills needed for each activity (Habitat-For-Humanity, alerts are provided to user when there is a volunteer opportunity (Habitat-For-Humanity, Currently registration is full for the event. However, if you sign up and are listed on the waitlist, you will be immediately notified) [Habitat-For-Humanity]; 
providing a first alert to a first set of profiles having preferences that align with parameters corresponding to a first activity of the set of activities (Habitat-For-Humanity, alerts are provided to user when there is a volunteer opportunity (Habitat-For-Humanity, Currently registration is full for the event. However, if you sign up and are listed on the waitlist, you will be immediately notified) [Habitat-For-Humanity]; and 
providing a second alert to a second set of profiles having preferences that align with parameters corresponding to a second activity of the set of activities, wherein the particular profile is in one or both of the first set of profiles and the second set of profiles (Habitat-For-Humanity, alerts are provided to user when there is a volunteer opportunity (Habitat-For-Humanity, Currently registration is full for the event. However, if you sign up and are listed on the waitlist, you will be immediately notified) [Habitat-For-Humanity].

Regarding claims 7 and 15, Hicks in view of Feanny and Habitat-For-Humanity teaches system and method, wherein receiving information that indicates the performance of the activity comprises receiving information that indicates the performance of the first activity or the second activity (Feanny, after resident (e.g. volunteer’s duties are complete, data is received at the computer. The computer calculates the cumulative time, and this number (representing the cumulative time spent on duty at the specific facility) is entered into the database) [Feanny, Fig. 3 and associated disclosure].


Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 11, 2022